PER CURIAM.1
We affirm the final judgment of dissolution of marriage except to the extent that it limits the location where the wife, Ronda Gay Lyles, may reside with the child of this marriage to within a fifty mile radius of Ocala. While there are sufficient findings based on substantial competent evidence contained in the record for the trial court to deny the request of the wife to move the residence of the child to Oklahoma, there is no sound basis in the record for the fifty mile restriction. We, therefore, vacate the fifty-mile restriction, and remand for the entry of an amended final judgment that limits the residency of the child to the State of Florida.
AFFIRMED in part. REVERSED in part, and REMANDED.
PALMER, ORFINGER and MONACO, JJ., concur.

. Judge Monaco participated in the decision but did not participate in oral argument.